Citation Nr: 1531967	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-40 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this matter was transferred to the Winston-Salem, North Carolina RO after the issuance of the September 2009 rating decision.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the instant claim.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of VA treatment records dated from December 2008 to November 2012, an April 2015 private podiatry treatment note, a June 2015 Foot Conditions Disability Benefits Questionnaire (DBQ), and a June 2015 Informal Hearing Presentation,  they are duplicative of those contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

A review of the claims file reveals that additional evidence has been associated with record since the March 2012 supplemental statement of the case (SSOC) that has not yet been reviewed by the AOJ.  Specifically, VA treatment records dated from December 2008 to November 2012, an April 2015 private podiatry treatment note, and a June 2015 Foot Conditions DBQ report have been added to the Veteran's VBMS file.  In July 2015, the Board inquired as to whether the Veteran's representative would waive initial AOJ consideration of evidence received after the March 2012 SSOC.  The Veteran's representative declined to waive initial consideration of this additional evidence and requested that the case be remanded in a July 2015 response.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. §19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  

Accordingly, as the evidence added to the VBMS file is pertinent and consideration of this evidence has not been waived, this matter must be returned to the AOJ for initial consideration of this evidence.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from November 2012 to the present from the Fayetteville VA Medical Center that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Fayetteville VA Medical Center dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e) 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the claim for an increased rating for bilateral pes planus based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the March 2012 SSOC.  If the benefit sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




